Judgment, Supreme Court, New York County (Thomas B. Galligan, J.), rendered June 7, 1988, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a prison term of 6 years to life, unanimously affirmed.
Order, Supreme Court, New York County (Thomas B. Galligan, J.), entered May 18, 1990, which denied defendant’s CPL article 440 motion to vacate his conviction and set aside his sentence, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833). We have reviewed the record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be raised on appeal. We also find meritless the arguments raised in defendant’s pro se supplemental brief. Concur — Sullivan, J. P., Carro, Kupferman, Kassal and Smith, JJ.